Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to because all the blank boxes in the figures should include descriptive labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claims 1-17 are directed to a conversion of an a uncoded real number into an arithmetically coded integer.  The claims clearly recite mathematical concepts such as: converting an uncoded real number x into a logarithmic number system (LNS) coded integer xLNS via a predetermined conversion rule for the logarithmic number system (LNS) in accordance with the relationship, and coding the LNS-coded integer xLNS into an arithmetically coded integer xc via arithmetic coding, and therefore fall within the “Mathematical Concepts” of abstract idea.  
 	The claims fail to recite additional elements that integrate the abstract idea into a practical application.  The additional elements recited in the claims such as “a non-transitory computer readable medium” in claim 15, and an apparatus for processing data comprising a conversion unit and a coding unit in claim 16 are recited at a high level of generality that amount to no more than a generic computer invoked merely as a tool for implementing the abstract idea, where the conversion unit and the coding unit are mere functions performed by the computer.  Further, the recitations: “the real number x is received as one of (i) an integer from a sensor (ii) a floating point number from the sensor (iii) a floating point number (iv) a string as a result of an input by a user and (v) a constant of a program code” in claim 2, is clearly an insignificant activity of gathering data; “during a compiling process” in claims in claims 4-5 is merely a recitation of time for performing the abstract idea, and “a functionally safe programmable controller having the apparatus” in claim 17 is a mere recitation of a field of use. Therefore, the recitations of these additional elements in the claims, both 
 	Claims 1-17 fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, none of the additional elements, either individually or in combination, would provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amounts to significantly more than the abstract idea itself.  Therefore, claims 1-17 are not patent eligible as being directed to an abstract idea without significantly more.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dube et al. (6,633,677).
 	As per claims 1 and 15-17, Dube et al. discloses in col. 15, lines 13-22, a data processing comprising converting an uncoded real number x (the standard deviation) into a logarithmic number system (LNS) coded integer xLNS via a predetermined conversion rule for the logarithmic number system (LNS) in accordance with the 
 	As per claim 2, Dube et al. inherently discloses the real number x is received as one of (i) an integer from a sensor (inherent circuitry for generating the standard deviation) (ii) a floating point number from the sensor (iii) a floating point number (iv) a string as a result of an input by a user and (v) a constant of a program code.
 	As per claims 3-5, the recited “a compilling process” is corresponding to a process of obtained data required for the conversion and the conversion itself in Dube et al.
 	As per claim 6, Dube et al. discloses converting a number N, where N > 1, of uncoded real numbers x, y (the standard deviations corresponding to respective pixels)  into a corresponding number N of LNS-coded integers xLNS, yLNS via the predetermined conversion rule; coding the number N of LNS-coded integers xLNS, yLNS into the corresponding number N of arithmetically coded integers x0, yc via the arithmetic coding; and applying a coded operation to the number N of arithmetically coded integers x0, yc.

The prior art made of record and not relied upon disclosing arithmetic coding for securing data and detecting errors are considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182